Citation Nr: 1219122	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-23 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1966 to February 1968.  The evidence of record reflects that the Veteran is the recipient of two Purple Heart Medals.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois which, in part, denied the Veteran's service-connection claims for a bilateral hearing disability and for tinnitus.  The Veteran disagreed with these determinations, and perfected an appeal as to both issues.

Issue not on appeal

In the above-referenced November 2007 rating decision, the RO also awarded the Veteran service connection for posttraumatic stress disorder (PTSD), and assigned an initial rating of 50 percent, effective January 18, 2007.  The Veteran initiated, but did not perfect and appeal as to the assignment of this initial 50 percent rating.  Indeed, the Veteran specified on his July 2009 substantive appeal [VA Form 9] that he read the statement of the case (SOC) and only wished to appeal his claims of entitlement to service connection for a bilateral hearing loss disability and for tinnitus.  See the Veteran's July 2009 VA Form 9.  The Veteran's representative recently reiterated as much on the first page of an April 25, 2012 Informal Hearing Presentation [noting that "the issue of an increased rating for service-connected post traumatic stress disorder was listed as certified to the Board, but the veteran's substantive appeal was limited solely to the issues of hearing loss and tinnitus."].  Thus, the issue of entitlement to an initial rating greater than 50 percent for service-connected PTSD is not in appellate status, and will be discussed no further.          See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A.         § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's appeal at this time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

In essence, the Veteran asserts that he currently has both a hearing loss and tinnitus disability that are related to acoustic trauma experienced while participating in combat operations during the Vietnam War.  

As noted in the Introduction above, it is undisputed that the Veteran is a veteran of combat, as his DD-214 clearly demonstrates receipt of two Purple Heart Medals.  The Veteran's service treatment records also include documentation confirming that the Veteran sustained a shrapnel wound to the head near Quang Tri Province in the Republic of Vietnam due to enemy action.  See the Veteran's November 22, 1967 Chronological Record of Medical Care.  Based on this evidence, it is clear that the circumstances of the Veteran's service would have exposed him to combat noise trauma.  See 38 C.F.R. § 1154(b).

Although the Veteran has not submitted any objective medical evidence documenting that he has current diagnoses of tinnitus or hearing loss for VA purposes, the Veteran has asserted that he currently experiences ringing in his ears and diminished hearing ability.  See, e.g., the Veteran's September 2008 Notice of Disagreement.  The Veteran is certainly competent to attest to such observable symptomatology [see Barr v. Nicholson, 21 Vet. App. 303 (2007)], and the Board finds no reason at this time to deem such observations to be not credible.  

The Veteran's representative has specifically requested that the Board remand this case so that the Veteran may be afforded a VA audiological examination to assess the nature and etiology of his claimed hearing problems.  See the Veteran's April 25, 2012 Informal Hearing Presentation, page 2.  Indeed, the Veteran has not been afforded a VA audiological examination at any time during the pendency of this appeal.  

The Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim. [Emphasis added by the Board.]  See 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  See Duenas v. Principi, 18 Vet. App. 512, 517-18 (2004).  Given that the lay evidence of record includes the Veteran's competent observations of persistent or recurrent symptoms of hearing loss and ringing in the ears, and given that the Veteran is clearly a combat veteran who experienced acoustic trauma in service, the Board finds that a VA examination is necessary to determine whether the Veteran has current hearing loss and tinnitus disabilities that had their onset in, or are otherwise related to his active duty service.

Accordingly, the case is REMANDED to the Veterans Benefits Administration for the following action:

1. VBA should contact the Veteran and request 
that he identify any additional medical treatment he has received for his claimed hearing loss or tinnitus disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2. The Veteran should then be afforded a VA 
audiological examination to assess the current nature and etiology of his claimed hearing loss and tinnitus disabilities.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide opinions in response to the following questions:  

a.) Is it as likely as not (i.e., 50 percent 
or greater degree of probability) that the Veteran has a current bilateral hearing loss disability that was caused or aggravated by in-service acoustic trauma experienced while participating in combat operations during the Vietnam War?  If the examiner finds no hearing loss in service, he/she must address whether any current hearing loss is attributable to such in-service noise exposure on the basis of a delayed onset theory of causation.  

b.) Notwithstanding the answer to 
question (a), is it as likely as not that the Veteran has a current tinnitus disability that was caused or aggravated by in-service acoustic trauma experienced while participating in combat operations during the Vietnam War?  As above, if the examiner finds no tinnitus in service, he/she must address whether any current tinnitus is attributable to such in-service noise exposure on the basis of a delayed onset theory of causation.  
		
A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, 
and after undertaking any other development it deems necessary, VBA should readjudicate the Veteran's service-connection claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


